358 S.W.3d 166 (2011)
Frank WILSON, Plaintiff/Appellant,
v.
CF. VATTEROTT CONSTRUCTION, COMPANY, Defendant/Respondent, and
West End, LLC, Defendant/Respondent.
No. ED 95752.
Missouri Court of Appeals, Eastern District, Division Three.
November 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2012.
Application for Transfer Denied March 6, 2012.
JoAnne S. Wilson, St. Louis, MO, for Appellant.
Ronald D. Kwentus, Jr., Vatterott, Harris, Devine & Kwentus, P.C., St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Frank Wilson (Wilson) appeals from the trial court's Findings of Fact, Conclusions of Law, Order and Final Judgment (final judgment) upholding its interlocutory judgment on Wilson's petition for damages and trespass against C.F. Vatterott Construction Company and West End, LLC and denying Wilson's Motion to Set Aside Judgment and Request for Order to Issue *167 to County Surveyor. We affirm the trial court's final judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).